Case 1:18-cr-00300-UA Document 16 Filed 12/11/18 Page 1of1

Arnold & Porter now Baer

Amold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com

+1 212.836.7669 Direct
Andrew Bauer@arnoldporter.com

TO BE FILED UNDER SEAL

June 21, 2018

VIA ELECTRONIC MAIL

The Honorable Valerie E. Caproni

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007
CaproniNysdChambers@nysd.uscourts.gov

Re: United States v. | | 18 Cr. 300 (VC)

Dear Judge Caproni:

We represent defendant [Cd in the above captioned action. Currently,
sentencing is scheduled for July 31, 2018. We respectfully request that his
sentencing date be adjourned until early September. We are making this request_as we
are currently in the process of retaining a psychological expert to evaluate
and compose a report. In order to write that report, our expert will review [: “¢
past medical records, which we are in the process of obtaining.

 

The Government consents to this request, and both parties are available
September 4 or 5, 2018 if those dates are convenient for the Court. This is the first
request for an adjournment of | sentencing date.

We are available should the Court have any questions.

Respectfully Submitted,

Andrew Bauer

USDC SDNY
DOCUMEN

cc: Assistant U.S. Attorney Jessica Fender
Assistant U.S. Attorney Jacob Warren

   

DOC #:
[ON

DATE FILED: &)»\13

ELECTRONICALLY FILED

 

 

 
